ORDER
In this case, petitioner State of Minnesota appealed to the court of appeals from the district court’s stay of adjudication of respondent’s guilty plea to felony theft. The court of appeals, citing our opinion in State v. Lee, 706 N.W.2d 491, 493 (Minn.2005), dismissed the appeal as untimely on grounds that appeals from stays of adjudication are appeals from pretrial orders that must be filed within five days after the service of notice of entry of the order or notification on the record. We here clarify that our holding in State v. Lee, that stays of adjudication are to be treated as pretrial orders for purposes of appeal, applies only to stays of adjudication in misdemeanor cases. Appeals from stays of adjudication in felony cases are to be treated as appeals from sentencings, from which an appeal may be taken as provided in Minn. R.Crim. P. 28.02, subd. 2, and 28.04, subd. 1, as the court of appeals correctly held prior to Lee in State v. Wright, 699 N.W.2d 782 (Minn.App.2005).
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the State of Minnesota for review of the decision of the court of appeals be, and the same is, granted.
IT IS FURTHER ORDERED that the order of the court of appeals filed April 11, 2006, be, and the same is, reversed and the matter is remanded to the court of appeals for briefing and argument on the merits of petitioner’s appeal.
BY THE COURT:
/s/_
Russell A. Anderson
Chief Justice